DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Action
The Examiner acknowledged the receipt of application No. 16/638,418 filed on 02/11/2020.  Claims 1-10 are pending in this application.


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of species”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claims 1-6 recites a solvent comprising, or consisting essentially of, (a) an ether-ester of formula (1); and (b) a polar amide of Formula (2) as below:

    PNG
    media_image1.png
    90
    234
    media_image1.png
    Greyscale
  and
    PNG
    media_image2.png
    31
    207
    media_image2.png
    Greyscale
.
II.	Claims 7-10 are drawn to a pesticide formulation, which comprises a solvent of: (a) an ether-ester of formula (1); and (b) a polar amide of Formula (2) as below:

    PNG
    media_image1.png
    90
    234
    media_image1.png
    Greyscale
  and
    PNG
    media_image2.png
    31
    207
    media_image2.png
    Greyscale
; and
(c) a pesticide; and further (d) comprising an emulsifier.
An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1). With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features.
The expression "special technical features" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. The determination is made on the contents of the claims as interpreted in light of the description and drawings (if any). Whether or not any particular technical feature makes a "contribution" over the prior art and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step. 
The inventions listed as Groups (I) and (II) lack unity of invention because even though the inventions of these groups require the technical feature “a solvent comprising: (a) an ether-ester of formula (1) and (b) a polar amide of Formula (2)” as set forth above, 
The reference TSUKAMOTO et al. (WO 2016/170784) teaches a liquid form of fertilizer and agrochemical composition, which comprises: (a) a fertilizer or agrochemical component; and (b) a glycol ether, wherein the fertilizer or agrochemical component (e.g. insecticides or fungicides) can be dissolved in a solvent (e.g. N,N-diethyl acetamide or N,N-dimethyl propanamide) to provide the liquid formulation (see: [0009-0010] & [0082]; and see page 38: [0083], line 11-13).
The other reference WEISS et al. (WO 2017/097882 A1) teaches a liquid prothioconazole-containing formulation, which has high storage stability, wherein the formulation comprises: (a) prothioconazole and (b) at least one solvent, i.e. amide-based solvents (e.g. N,N-dimethyl acetamide) and/or monoester-based solvents (e.g. ethyl 3-ethoxypropionate) (see: page 1, line 33 to page 2, line 1-3 & 8; page 3, line 10 & 13; page 5, line 16-17; & page 4, line 18 & 20-21).
Therefore, the combination of TSUKAMOTO and WEISS reads on the technical feature required by the inventions listed as Groups (I) and (II) as set forth above.
Accordingly, inventive Groups (I) and (II) are not linked by the same or a corresponding special technical feature as to form a single general inventive concept.
Applicant is advised that the reply to this requirement to be complete must include:
(i)	an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and
(ii)	identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder Practice
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process of using claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). 
Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 9:00 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616